[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                   FILED
                                                       U.S. COURT OF APPEALS
                        ________________________         ELEVENTH CIRCUIT
                                                              June 10, 2005
                              No. 04-11532                THOMAS K. KAHN
                                                                CLERK
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 02-21642-CV-KAM

JEFFREY D. KAMLET,

                                                                Plaintiff-Appellee,

                                   versus

HARTFORD LIFE AND ACCIDENT
LIFE INSURANCE CO.,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (June 10, 2005)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Hartford Life and Accident Insurance Company appeals the district court’s
final judgment awarded in favor of Jeffrey Kamlet. Kamlet had filed suit against

Hartford to recover contractual disability benefits that Hartford had deducted from

his benefit after it learned that he had worked part-time. Hartford appeals the district

court’s interpretation of the Summary Plan Description (“SPD”), and also argues that

the district court’s finding of reliance is clearly erroneous.

      A plan’s summary does not comply with the Employment Retirement Income

Security Act (“ERISA”), 29 U.S.C. §§ 1001-1381, if it is not an accurate

interpretation of the original plan. McKnight v. Southern Life and Health Ins. Co.,

758 F.2d 1566, 1570 (11th Cir. 1985). “ERISA provides that the summary shall be an

accurate and comprehensive document that reasonably apprises the employees of their

rights under the plan.” Id. If there is an inconsistency between the plan and its

summary, the summary’s interpretation controls. Id.

      Having carefully considered the SPD in its entirety, we agree with the

interpretation of the district court. The SPD provides that a beneficiary such as

Kamlet “will be paid an Income Benefit as shown in the Insurance Schedule.” The

Insurance Schedule provided as follows:

      INCOME BENEFIT              60% of Monthly Earnings, rounded to the
                                  next higher $1.00

      Minimum Income Benefit:           $100 per month



                                           2
      Maximum Income Benefit:           $6,000 per month

Thus, the SPD defines Income Benefit as 60% of monthly pre-disability earnings, but

provides that the maximum shall be $6,000 per month. Under a section of the SPD

entitled “Partial Disability Benefit,” the SPD provides:      “The Partial Disability

Benefit is equal to the Income Benefit reduced by: (a) 50% of the pay from gainful

employment.” In this case, the district court held, consistent with Kamlet’s

interpretation of the SPD, that 50% of Kamlet’s wages for part-time work should be

subtracted from a figure of approximately $9,000 (60% of Kamlet’s monthly pre-

disability earnings).

      Hartford took the position in the district court, and argues on appeal, that 50%

of the part-time wages should have instead been subtracted from $6,000, the

Maximum Income Benefit, and the benefit which was actually being paid Kamlet

prior to his engaging in part-time work. It is true that there is a provision in the

master policy itself which would support Hartford’s argument that the intention of the

insurance company was that 50% of part-time wages would be subtracted from the

Maximum Income Benefit, rather than the Income Benefit. However, that provision

of the master policy was not included in the SPD. We readily conclude that the

district court correctly held that the SPD prevailed over the inconsistent terms of the




                                          3
master policy.1

       Thus, we conclude that the district court correctly interpreted the language of

the SPD, and correctly concluded that the SPD language prevailed over the

inconsistent language in the master policy. Moreover, even if the SPD were

somewhat ambiguous in this regard, the result would be the same.

       Turning to Hartford’s argument that the district court’s finding of reliance was

clearly erroneous, we conclude that the district court did not clearly err when it found

that Kamlet detrimentally relied on the language in the SPD.2 We have reviewed

Kamlet’s testimony and found it consistent with the court’s conclusion. The one line

of testimony that Hartford relies upon, that Kamlet would not have taken the job at

Barry University because he did not realize he had to do something to maintain his

license, did not mean that he took the job because he had to maintain his license as



       1
                 We also reject Hartford’s argument that the term “Income Benefit” cannot
reasonably be interpreted as the district court did because the benefit provision as articulated both
in the master policy and in the SPD provided “you will be paid an Income Benefit.” Hartford
argues that the term “Income Benefit” could not possibly mean $9,000 because that amount
could never be paid under the policy in light of the $6,000 maximum. We reject Hartford’s
argument that the benefit provision is inconsistent in that respect; Hartford quotes only part of the
benefit provision, omitting the following underlined portion: “You will be paid an Income
Benefit as shown in the insurance schedule.” The Income Benefit as shown in the insurance
schedule would have been the $9,000 (60% of pre-disability earnings) except for the maximum
which is of course also shown in the Insurance Schedule. Similarly, we find unpersuasive
Hartford’s argument based upon the distinction between the definite article “the” and the
indefinite article “a.”
       2
           Like the district court, we decline to reach the issue of what type of reliance is required.

                                                   4
Hartford appears to argue. Rather, it was in response to the question “And your

testimony today is that you would not have taken the job at Barry University had you

been aware that half of your salary would be deducted from $6000, instead of

$9000?” It is clear that Kamlet’s response was an acknowledgment of the truth of the

substance of that question and then an elaboration that he would not have taken the

job, especially since he did not know that he needed to have a job at that point. Other

parts of his testimony are consistent with the district court’s finding of his reliance.

Therefore we reject Hartford’s argument that the district court erred when it found

detrimental reliance.

      AFFIRMED.




                                           5